Beannon, Judge,

(dissenting.)

I regard the decision in this case important as impairing political power and right in the eountieá. I cannot agree that a state committee has power, when its jurisdiction is contested, to decide which of two party committees in a county is the true one, and bind the courts by that decision. By this a limited number of persons, non-residents of-the county, are given final power, unless reversed by a state convention, to say which is that party power most important in the county, the ruling power, the county executive committee. This county committee calls conventions and performs the executive work of the party. Uo resolution of a state convention, the 'supreme law making body of a party, has been shown conferring upon the state committee this great power. Whence does it come? Usage in some instances has sanctioned it; but, when contested, 'whence its binding power ? Such committee is merely executive, administrative and directory in state campaigns. Even its roster of delegates to a state convention is not final, but must go before a credentials committee. It can not settle titles. A party in a county is an entity of itself, a unit in the state organization, in communion with the state party, but having its separate, distinct governing committee and powers.
It cannot be said that the state committee must of necessity act in contest for want of another tribunal. The county court can hear the claims on application for appointment of commissioners of election.
Which is the true county committee? It is not questioned that a Republican county convention had appointed a county committee. That committee called a primary for some purposes, *124not including-the election of a new executive committee, and a number of persons claiming that the last county convention had made the terms of the committee two years only, and that a new committee should be elected, assembled, 'without any call,' and decided that such new committee should be chosen, and from this meeting started a petition of about seven hundred voters asking the county committee to include in the primary call the election of a new committee; but this was refused, the committee claiming that its term was four years of which two years remained. Then four hundred and eighty-four out of six hundred and twenty-three voters voting at the primary voted for a new committee, and this is the new committee contesting with the old the right to designate precinct election commissioners. Who authorized this election of a new committee? ISTo constituted authority. It was only the work of the few who got together in that self-constituted conference, and those voting, a small fraction of the party. The legal committee had refused to include in its call the election of a new committee. Its authority was recognized in other respects, but disregarded in this. If legitimate for some purposes, why not for others ? Of this election of a new committee no notice was given, it was not included in the call of the primary. The great body of vot-ters had no notice and were not at the primary. This election of a new committee was irregular, revolutionary, because not authorized, and conferred no authority upon the new committee. If individuals of a party, without authority, but in defiance of party authority, can thus assume the reins what becomes of organization? Was the term of the old committee two or four years? We have before us the original minutes of the county convention, verified by its secretary’s oath, which shows that eleven of the fourteen members were elected for four years, True, there are a number of affidavits denying this, and a number sustaining it, and thus a conflict. We cannot thus falsify the only official evidence before us.
The case of Boggess v. Buxton has no force as a precedent in this case. We held the decision of the state committee binding, not because of its inherent jurisdiction, but because the contestants submitted to its jurisdiction, and in the language I included state committee as among the party authorities deciding, because of this submission to its authority; and stated that they *125acknowledged its authority, and made it an arbitrator, and distinctly said in the opinion that we did not say what would be the authority of the state committee alone in the absence of the decisions of the conventions which passed on the claims of the committees contesting in that case. But in this case the old committee appeared before the state committee specially and only to object to its jurisdiction, -and when that exception was overruled, withdrew and did not submit its case.